Exhibit 8.1 MATERIAL SUBSIDIARIES Our operations are conducted principally by Ambev, and, in the case of our HILA-Ex, Latin America South and Canadian operations, by direct and indirect subsidiaries of Ambev. The following is a list of the significant companies that Ambev controlled, either directly or indirectly, as of December31, 2014: · The Company, directly and indirectly, owns 100% of the economic and voting interests in Ambev Luxembourg (incorporated in Luxemburg) which owns 100% of Labatt Brewing Co. Ltd. (incorporated in Canada). These entities explore the production of beer in Canada. · The Company indirectly owns 100% of the economic and voting interests in Linthal ROU S.A., which, through its subsidiaries, produces and sells beer and soft drinks in Uruguay and other South American countries. · The Company, directly and indirectly, owns 100% of the economic and voting interests in Arosuco Aromas e Sucos Ltda. (incorporated in Brazil), which produces concentrates for our soft drinks and crowns. · The Company, directly and indirectly, owns 100% of the economic and voting interests in Eagle Distribuidora de Bebidas S.A. (incorporated in Brazil). · The Company, directly and indirectly, owns 100% of the economic and voting interests in Jalua Spain S.L. (incorporated in Spain). · The Company, indirectly owns 100% of the economic and voting interests in Monthiers S.A. (incorporated in Uruguay). · The Company, directly and indirectly, owns 100% of the economic and voting interests in CRBS S.A (incorporated in Brazil), which produces and sells beer and soft drinks in Brazil.
